ITEMID: 001-67627
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: DUBJAKOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mrs Helena Dubjaková, is a Slovakian national, who was born in 1954 and lives in Trebišov. She is represented before the Court by Mr Juraj Füzer, a lawyer practising in Trebišov.
In 1989 the Humenné District Court (Okresný súd) pronounced the dissolution of the applicant's marriage.
On 31 May 1990 the applicant petitioned to the District Court for a division of the matrimonial property.
On 10 October 1994, in reply to the applicant's complaint, the President of the District Court acknowledged that there had been unjustified delays in the proceedings.
On 12 October 1994 the District Court sought evaluation by two sworn experts of the movable and immovable property in dispute. The reports were submitted on 26 January and 13 April 1995 respectively.
A hearing scheduled for 1 April 1996 had to be adjourned as, due to health problems, the defendant (the applicant's former husband) could not appear.
The District Court held hearings on 25 November 1996, 17 October 1997 and 7 April 1998.
On 15 April 1998, following a hearing held on the same day, the District Court divided the property. On 26 June 1998 it corrected clerical errors in its judgment.
On 26 August 1998 the defendant filed an appeal. On 10 September 1998 the District Court sent a copy of the appeal to the applicant. On 13 October 1998 the applicant filed her observations in reply. On 16 October 1998 the District Court submitted the casefile to the Prešov Regional Court (Krajský súd) for a decision on the appeal.
On 8 February 1999 the Regional Court quashed the District Court's judgment. It found that the District Court had failed to establish the facts of the case adequately and that there had been several formal errors in its judgment. It remitted the case to the District Court for reexamination and instructed it to establish carefully the subjectmatter of the proceedings.
On 24 February 2000 the District Court held a hearing. On 20 February 2002 the applicant demanded that the District Court determine the matter speedily. On 21 March 2002 the case was assigned to another judge. On 15 October 2002 the applicant again demanded that the District Court deal with her case promptly. On 18 November 2002 the District Court held a hearing at which it heard the parties.
On 22 November 2002 it again divided the property. The judgment became final and binding on 16 December 2002.
On 28 February 2000 the applicant lodged a petition (podnet) with the Constitutional Court (Ústavný súd) objecting to undue delays in the above proceedings. On 5 April 2000 the petition was declared admissible.
On 1 June 2000 the Constitutional Court found that the District Court had violated the applicant's right under Article 48 (2) of the Constitution to a hearing without unjustified delay. The Constitutional Court observed that it had jurisdiction ratione temporis to consider only the period after 15 February 1993 when it had been established. However it took into account the state of the proceedings at that time. The case was neither legally nor factually complex. The applicant's conduct did not contribute substantially to the length of the proceedings. The District Court failed to deal with the case with the requisite efficiency having regard to, in particular, the fact that the applicant was divorced, had the sole custody over two minor children and was principally claiming ownership of the house where she had once lived with her family. Upon service of the Constitutional Court's finding (nález) on the applicant and the District Court, it became final and binding on 8 June 2000.
On 10 October 2002 the applicant lodged a complaint (sťažnosť) with the Constitutional Court pursuant to Article 127 of the Constitution as in force since 1 January 2002. She objected that, despite the Constitutional Court's finding of 1 June 2000, there had been no progress in her case. She invited the Constitutional Court to find a recurring violation of her right under Article 48 (2) of the Constitutional Court to a hearing without unjustified delay, to order the District Court to proceed with her case without delay, to award her 422,431 Slovakian korunas (SKK) in just satisfaction and to order the District Court to reimburse her legal costs. On 23 October 2002 her complaint was declared admissible.
On 11 December 2002 the Constitutional Court found a violation of the applicant's constitutional right. This finding formally concerned only the period after 8 June 2000 when its first finding of 1 June 2000 had become final and binding. The Constitutional Court observed that in the period between 8 June 2000 and 15 October 2002 (2 years, 4 months and 7 days) the District Court had been completely inactive. It also took notice of the fact that the total length of the proceedings was more than 12 years and that there had already been one finding of a violation of the applicant's right to a hearing without unjustified delay in the case. The Constitutional Court found no reasons to justify the length of the proceedings by the complexity of the case or by the applicant's conduct. It awarded the applicant SKK 50,000 by way of just satisfaction in respect of nonpecuniary damage and dismissed her remaining claims.
Article 48 (2) provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
Pursuant to Article 130 (3), as in force until 30 June 2001, the Constitutional Court could commence proceedings upon a petition lodged by a natural or legal person claiming that their rights had been violated.
According to its caselaw under the former Article 130 (3) of the Constitution, the Constitutional Court lacked jurisdiction to draw legal consequences from a violation of a petitioner's rights under Article 48 (2) of the Constitution. It could neither grant damages to the person concerned nor impose a sanction on the public authority liable for the violation found.
As from 1 January 2002, the Constitution has been amended in that, inter alia, natural and legal persons can complain about a violation of their fundamental rights and freedoms pursuant to Article 127. Under this provision, the Constitutional Court has the power, in the event that it finds a violation of Article 48 (2) of the Constitution, to order the authority concerned to proceed with the case without delay. It may also grant adequate financial satisfaction to the person whose constitutional rights have been violated as a result of excessive length of proceedings (for further details see, e.g., Andrášik and Others v. Slovakia (dec.), nos. 57984/00, 60237/00, 60242/00, 60679/00, 60680/00, 68563/01, 60226/00, 22 October 2002).
